Citation Nr: 1025007	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased rating for a right (major) hand 
disability, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk

INTRODUCTION

The Veteran had active service from January 1982 to January 1986; 
he apparently also had a brief period of prior reserve component 
service of unverified type.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 20 
percent rating for a right hand disability

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that there is additional evidentiary 
development that needs to be done prior to further appellate 
review.  

The Veteran was last afforded a VA examination for his right hand 
disability in March 2008.  When available evidence is too old for 
an adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
examination is not unduly remote, he has asserted that his 
disability has worsened since the last examination.  
Specifically, he alleges that he suffers from daily pain, the 
inability to use the right hand, and loss of right hand grip for 
simple activities such as opening doors and gripping objects.  
The Veteran also complains of numbness in the small, ring, middle 
and index fingers of the right hand.  Additionally, VA medical 
records dated in April 2006 reveal that there may be evidence of 
neurological disease.  The Veteran had a positive elbow flexion 
test for cubital syndrome, and a positive Phalen's test 
indicating diminished carpal tunnel.  The VA physician found that 
the Veteran's symptoms were consistent with peripheral 
compression. 
Because there may have been a significant change in the Veteran's 
condition, the Board finds that a new examination of the right 
hand is needed to fully and fairly evaluate the Veteran's claim 
for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board 
should have ordered a contemporaneous examination of the Veteran 
because a 23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Obtain all recent medical treatment records 
from all VA facilities at which the Veteran was 
treated from November 2008 to the present.  

2.  Afford the Veteran an opportunity to identify 
all non-VA providers who have recently treated 
him for right hand complaints.  The Veteran 
should be asked if he has been treated by any 
non-VA clinical providers since March 2008.  The 
Veteran's response should be documented in 
writing and associated with the claims file.  

3.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than clinical 
records, which might demonstrate a right hand 
impairment, including employment medical 
evaluation(s) or records, records of time lost 
from work, or statements of individuals who have 
observed right hand disability symptoms.

4.  The Veteran should be afforded a VA 
examination of the right hand, to include a 
neurological examination, to determine the 
current severity of his service-connected right 
hand disability.  The examiner should state 
whether or not there is a decrease in grip 
strength of the right hand, and measure grip 
strength objectively, including after 
repetitions.  The examiner should state whether 
there is neurological impairment or abnormality 
the right hand and whether the neurological 
impairment is related to the service-connected 
right hand disability.  The examiner should rate 
the severity of any incomplete paralysis of the 
right hand as either mild, moderate, or severe.  
The claims folder should be reviewed by the 
examiner and the examination report should note 
that review.  Any necessary diagnostic testing 
should be conducted.  Current range of motion, 
including motion at which pain starts, should be 
identified.  Specifically, the examiner should 
state whether or not any joints of the fingers 
are ankylosed.  

5.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until she is notified.




_________________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


